                               1 Kevin E. Gilbert, Esq. (SBN: 209236)
                                 kgilbert@ohhlegal.com
                               2
                                 ORBACH HUFF + HENDERSON LLP
                               3 6210 Stoneridge Mall Road, Suite 210
                                 Pleasanton, CA 94588
                               4 Telephone: (510) 999-7908

                               5 Facsimile:   (510) 999-7918

                               6 Attorneys for Defendant
                                   CITY OF PETALUMA (erroneously sued herein as CITY OF PETALUMA and PETALUMA
                               7
                                   CITY COUNCIL)
                               8

                               9                                      UNITED STATES DISTRICT COURT
                              10                                   NORTHERN DISTRICT OF CALIFORNIA
                              11                                                OAKLAND DIVISION
ORBACH HUFF + HENDERSON LLP




                              12 Serafin “Stefan” Jose Perez Jr.,                                Case No. 21-cv-6190-JST
                              13
                                                             Plaintiffs,                         DEFENDANT CITY OF PETALUMA’S
                              14                                                                 IDENTIFICATION OF EMAIL
                                   v.                                                            RECIPIENTS
                              15

                              16 The City of Petaluma, California, and                           DATE:      August 25, 2021
                                   the Petaluma City Council,                                    TIME:      2:00 p.m.
                              17                                                                 DEPT:      Courtroom 6 (Via Zoom)
                                                             Defendants.
                              18

                              19
                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28


                                   Defendant’s Identification of Email Recipients [21-cv-6190-JST]
                               1           Defendant City of Petaluma hereby provides the names of the recipients of the emails contained

                               2 in Exhibit C to the Zavala Supplemental Declaration (Dkt. 20), as follows:

                               3
                                          NAME                                          ROLE/POSITION
                               4
                                          Brian Barnacle                                Council Member (Vice Mayor)
                               5
                                          Teresa Barrett                                Council Member (Mayor)
                               6
                                          D’Lynda Fischer                               Council Member
                               7          Mike Healy                                    Council Member
                               8          Dave King                                     Council Member

                               9          Kevin McDonnell                               Council Member
                                          Dennis Pocekay                                Council Member
                              10
                                          Ken Savano                                    Chief of Police
                              11
                                          Brian Miller                                  Deputy Chief of Police
ORBACH HUFF + HENDERSON LLP




                              12          Kendall Rose                                  City Clerk
                              13          Samantha Pascoe                               Deputy City Clerk
                              14          Peggy Flynn                                   City Manager
                                          Eric Danly                                    City Attorney
                              15

                              16
                                   Dated: August 25, 2021                     Respectfully submitted,
                              17
                                                                              ORBACH HUFF + HENDERSON LLP
                              18

                              19                                              By:      /s/ Kevin E. Gilbert
                                                                                       Kevin E. Gilbert
                              20                                                       Attorney for Defendant
                                                                                       CITY OF PETALUMA
                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28

                                                                                              -1-
                                   Defendant’s Identification of Email Recipients [21-cv-6190-JST]
